Citation Nr: 0203252	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  96-21 707	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased original rating for service-
connected degenerative joint disease of the left 
acromioclavicular joint, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased original rating for service-
connected degenerative joint disease of the right 
acromioclavicular joint, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased original rating for service-
connected myalgia of the upper thoracic and lower cervical 
spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had over 30 years of military service.  He 
retired from active duty on January 31, 1993.

In a September 1993 rating decision, the Montgomery, Alabama 
Regional Office of the Department of Veterans' Affairs (VA) 
granted the veteran's claims seeking entitlement to service 
connection for periodontal disease, assigned a 0 percent 
disability rating, myalgia of the upper thoracic and lower 
cervical spine, assigned a 10 percent disability rating, 
bilateral mild degenerative changes of the acromioclavicular 
joints, assigned a 10 percent disability rating, hemorrhoids, 
assigned a 0 percent disability rating, and right Achilles' 
tendon tendonitis, assigned a 0 percent disability rating.  
Service connection was denied for bilateral hearing loss, 
defective visual acuity, a heart disorder, and a respiratory-
lung disorder.

In correspondence dated in May, June, and August 1994 the 
veteran expressed disagreement with the assigned ratings for 
his service-connected periodontal disease, myalgia of the 
upper thoracic and lower cervical spine, bilateral mild 
degenerative changes of the acromioclavicular joints, 
hemorrhoids, and right Achilles' tendon tendonitis.  He also 
submitted notice of disagreement from the denials of 
entitlement to service connection for bilateral hearing loss, 
defective visual acuity, a heart disorder, and a respiratory-
lung disorder.

In an October 1994 rating decision, the Montgomery, Alabama 
Regional Office, inter alia, granted service connection for 
status post incision and drainage of a left scrotal sebaceous 
cyst, and denied entitlement to service connection for 
chronic skin disease, right hand numbness, hypertension, and 
stress headaches and fatigue.

In November 1994, a statement of the case was issued which 
addressed the issues of entitlement to increased ratings for 
periodontal disease, myalgia of the upper thoracic and lower 
cervical spine, bilateral mild degenerative changes of the 
acromioclavicular joints, hemorrhoids, and right Achilles' 
tendon tendonitis, and entitlement to service connection for 
bilateral hearing loss, defective visual acuity, a heart 
disorder, and a respiratory-lung disorder.

In a November 1994 VA Form 9, the veteran perfected his 
appeal as to the issues of entitlement to increased ratings 
for myalgia of the upper thoracic and lower cervical spine, 
bilateral mild degenerative changes of the acromioclavicular 
joints, and right Achilles' tendon tendonitis, and 
entitlement to service connection for bilateral hearing loss.  

The veteran's claims folder was transferred to the Denver, 
Colorado Regional Office in July 1997.  In a July 1998 rating 
decision, the Denver, Colorado Regional office denied 
entitlement to increased ratings for service-connected 
periodontal disease, myalgia of the upper thoracic and lower 
cervical spine, bilateral degenerative changes of the 
acromioclavicular joints, hemorrhoids, and right Achilles' 
tendon tendonitis.

In April 1999, the Denver, Colorado Regional Office issued a 
supplemental statement of the case which addressed the issues 
of entitlement to increased ratings for periodontal disease, 
myalgia of the upper thoracic and lower cervical spine, 
bilateral mild degenerative changes of the acromioclavicular 
joints, hemorrhoids, and right Achilles' tendon tendonitis, 
and entitlement to service connection for bilateral hearing 
loss, defective visual acuity, a heart disorder, and a 
respiratory-lung disorder.  The veteran was notified that 
additional action was required within 60 days to perfect any 
new issues.  VA records show the supplemental statement of 
the case was re-mailed to the veteran at his new address on 
May 22, 1999.

In September 1999, the veteran's claims folder was 
transferred to the Houston, Texas Regional Office (RO).  In a 
February 2000 rating decision the RO denied entitlement to 
service connection for tinnitus, denied entitlement to a 
compensable rating for service-connected hemorrhoids, 
proposed to revise the determination as to the service-
connected bilateral degenerative changes of the 
acromioclavicular joints and reduce the disability rating to 
0 percent, and proposed to sever the determination granting 
entitlement to service connection for periodontal disease.  

In April 2000, a supplemental statement of the case was 
issued which addressed the issues of entitlement to increased 
ratings for myalgia of the upper thoracic and lower cervical 
spine and right Achilles' tendon tendonitis, entitlement to 
service connection for bilateral hearing loss, and the 
propriety of reduction of the September 28, 1993, rating 
determination for bilateral degenerative changes of the 
acromioclavicular joints.  VA records show the supplemental 
statement of the case was re-mailed to the veteran on August 
2, 2001.

An April 2000 statement of the case addressed the issues of 
entitlement to a compensable rating for status post incision 
and drainage of a left scrotal sebaceous cyst, and 
entitlement to service connection for pseudofolliculitis 
barbae, hyperpigmentation, and dermatosis papulosa nigra 
(previously addressed as chronic skin disease), right hand 
numbness, hypertension, and stress headaches and fatigue.  
The veteran was notified that additional action was required 
to perfect his appeal.  VA records show the statement of the 
case was re-mailed to the veteran on August 2, 2001; however, 
there is no evidence that he submitted a timely substantive 
appeal as to these matters.  See 38 C.F.R. §§ 20.200, 20.302 
(2001).

In September 2000, the veteran, in essence, expressed 
disagreement as to the proposal to reduce the disability 
rating for bilateral degenerative changes of the 
acromioclavicular joints.

In a May 2001 rating decision the RO severed service 
connection for periodontitis.

In a July 2001 supplemental statement of the case the RO 
revised the veteran's service-connected bilateral 
degenerative changes of the acromioclavicular joints, 
assigned a 10 percent disability rating, and assigned 
separate 10 percent ratings for degenerative joint disease of 
the right and left acromioclavicular joints.  The RO also 
addressed the issues of entitlement to increased ratings for 
myalgia of the upper thoracic and lower cervical spine and 
right Achilles' tendon tendonitis and entitlement to service 
connection for bilateral hearing loss.  

In an August 2001 rating decision the RO granted entitlement 
to an increased 10 percent disability rating for right 
Achilles' tendon tendonitis.  The veteran was notified that 
the determination represented a full resolution of his appeal 
as to this issue.  Therefore, the Board finds the issues 
listed on the title page of this decision are the only issues 
properly developed for appellate review.

The Board notes the veteran's June 1994 correspondence may be 
construed as raising a claim for entitlement to service 
connection for a low back disorder and that his September 
2000 correspondence raised the issues of entitlement to 
service connection for Agent Orange exposure, smoking, and 
dry skin.  The September 2000 correspondence may also be 
construed as an application to reopen the previously denied 
issues of entitlement to service connection for a chronic 
skin disease and right hand numbness.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matters on appeal.

3.  Medical evidence demonstrates the veteran has no hearing 
loss disability for VA compensation purposes.

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected degenerative joint disease of the left 
acromioclavicular joint is manifested by x-ray evidence of 
degenerative changes to the acromioclavicular joint without 
evidence of occasional incapacitating exacerbations or motion 
limited to shoulder level including as a result of pain or 
dysfunction.

5.  Persuasive medical evidence demonstrates the veteran's 
service-connected degenerative joint disease of the right 
acromioclavicular joint is manifested by x-ray evidence of 
degenerative changes to the acromioclavicular joint without 
evidence of occasional incapacitating exacerbations or motion 
limited to shoulder level including as a result of pain or 
dysfunction.

6.  Persuasive medical evidence demonstrates the veteran's 
service-connected myalgia of the upper thoracic and lower 
cervical spine is manifested by no more than slight 
limitation of cervical spine motion, including as a result of 
pain and dysfunction.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability for 
which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

2.  The criteria for an increased initial rating for the 
veteran's service-connected degenerative joint disease of the 
left acromioclavicular joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).

3.  The criteria for an increased initial rating for the 
veteran's service-connected degenerative joint disease of the 
right acromioclavicular joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).

4.  The criteria for an increased initial rating for the 
veteran's service-connected myalgia of the upper thoracic and 
lower cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5021, 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the November 1994 statement of the case and the July 2001 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claims 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records have been received and that 
all identified and authorized medical records pertinent to 
the matters on appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent a VA examinations in July 1993, 
August 1993, August 1997, and November 2000.  The Board finds 
that evidence sufficient for an adequate determination of the 
matters on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Service Connection Claim
Hearing Loss
Background

Service medical records include the veteran's January 1963 
enlistment examination report which noted whispered voice 
hearing test findings of 15/15, bilaterally.

In a September 1964 audiological evaluation, audiometric 
data, was reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
0
LEFT
0
5
5
15
5

In a July 1966 audiological evaluation, audiometric data, was 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
0
LEFT
0
0
0
0
0



In a January 1974 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
15
5
0

In a September 1975 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
10
10
15
20
10

In a June 1977 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
15
10
LEFT
5
10
15
15
5

In an October 1979 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
25
LEFT
20
20
20
30
15

In a July 1984 audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
15
15
20
25
15

The veteran's September 1992 retirement examination revealed, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
25
LEFT
10
15
20
20
5

The examiner noted a diagnosis of mild to moderate low and 
high frequency bilateral hearing loss.  

VA authorized audiological evaluation in August 1993 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
20
LEFT
10
20
20
30
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted the veteran's hearing was within normal 
limits, bilaterally.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001); Hensley v. Brown, 5 Vet. App. 155 
(1993).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley, 5 Vet. App.  at 159-60.  Even if 
a veteran does not have a hearing loss disability for VA 
compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. At 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. At 157.

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

Based upon the evidence of record, the Board finds 
entitlement to service connection for hearing loss is not 
warranted.  Although the veteran's September 1992 retirement 
physical examination included a diagnosis of mild to moderate 
low and high frequency bilateral hearing loss, there is no 
evidence of a hearing loss disability for VA compensation 
purposes.  

The only evidence of a present hearing loss disability for VA 
compensation purposes in this case is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  

Based upon the evidence of record, the Board finds service 
connection for bilateral hearing loss is not warranted.  In 
this regard, the Board notes that competent evidence has not 
been submitted demonstrating the presence of impaired 
hearing, pursuant to 38 C.F.R. § 3.385 (2001).  In the 
absence of a current hearing disability satisfying the 
requirements of 38 C.F.R. § 3.385 (2001), the claim must be 
denied by operation of the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

Degenerative Joint Disease of the Acromioclavicular Joints
Background

Service medical records dated in October 1981 show the 
veteran complained of left shoulder pain with no history of 
injury or over use.  The examiner noted the veteran was 
exquisitely tender to the left subacromial bursa and had 
severely limited lateral range of shoulder motion.  The 
diagnosis was bursitis.  In October 1984, the veteran 
complained of left shoulder pain after playing baseball.  The 
examiner noted there was decreased range of motion on 
extension but no tenderness.  The diagnosis was muscle spasm.  

The veteran's September 1992 retirement examination revealed 
a scar to the right ante-cubital fossa but no other 
abnormality to the upper extremities.  In his report of 
medical history the veteran denied painful or "trick" 
shoulder or elbow; however, the examiner noted the veteran 
had bilateral shoulder pain secondary to a back injury which 
was adequately treated with pain relieving medication.

The veteran was afforded a VA examination July 1993.  At that 
time, he  complained of pain in the muscles of the upper 
shoulder and lower and medial neck areas.  He stated he had 
been treated with pain relieving and muscle relaxing 
medications.  The diagnoses included mild degenerative 
changes of the acromioclavicular joints.

In his notice of disagreement the veteran complained of 
severe, annoying, and sometime immobilizing pain during cool 
or rainy weather.  

At the time of a VA examination in August 1997, the veteran 
complained of bilateral shoulder, neck, and upper back pain 
with daily flare-ups of pain to the neck and shoulders.  He 
stated his pain was constant and that his neck and shoulders 
were stiff upon waking.  He reported he experienced pain to 
the neck and shoulders with lifting but that it was not 
exacerbated by any other activity.  The examiner noted there 
was equal muscle tone and strength to the upper extremities.  
There was no evidence of spasms, tenderness, atrophy, or 
vesiculation to the shoulders.  

Range of motion studies revealed bilateral forward flexion, 
elevation, and abduction from 0 to 180 degrees and external 
and internal rotation to 90 degrees.  It was noted the 
veteran was able to lift 5 pound weights with no increase in 
pain, weakness, or loss of motion.  X-ray examination 
revealed hypertrophic degenerative changes to the 
acromioclavicular joints.  The diagnoses included bilateral 
shoulder pain with degenerative changes to the 
acromioclavicular joints but no limitation of motion.  The 
examiner stated that the veteran had no present limitation of 
motion but that it was impossible to say if he experienced 
loss of motion with flare-ups, weakened movements, or 
excessive fatigability.  It was noted, however, that there 
was no incoordination to the shoulder joints.

In correspondence dated in September 2000 the veteran 
complained of constant back, shoulder, and neck pain.  

On the occasion of a VA examination in November 2000, the 
veteran complained of back, neck, and shoulder pain without 
deterioration of function.  He stated he took over-the-
counter pain relieving medication on an as needed basis.  The 
examiner noted full range of motion of the shoulders with 
tenderness to palpation of the acromioclavicular joints and 
mild cross buddy adduction exacerbation of pain.  Strength 
was normal to the shoulders and upper extremities.  
Neurologic examination was nonfocal with 5/5 strength 
throughout.  Sensation was intact and deep tendon reflexes 
were 2/4 and symmetric.  The diagnoses included bilateral 
acromioclavicular joint degenerative joint disease.  

Analysis

As a preliminary matter, the Board notes that a February 2000 
rating decision proposed to reduce the 10 percent disability 
rating assigned under Diagnostic Code 5003 in a 
September 28, 1993, rating decision because of clear and 
unmistakable error.  Thereafter, in a May 2001 rating action, 
the RO granted entitlement to separate 10 percent disability 
ratings for degenerative joint disease of the left and right 
acromioclavicular joints under Diagnostic Code 5003.  Based 
upon a review of the record, the Board finds the revised May 
2001 rating action was appropriate and, in essence, that the 
proposal to reduce was withdrawn.

The Rating Schedule provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such a swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a compensable rating 
for degenerative arthritis can be assigned when there is x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent), or x-ray evidence 
of same with occasional incapacitating exacerbations (20 
percent).  Id.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee and ankle 
are considered major joints.  See 38 C.F.R. § 4.45(f) (2001).

The Rating Schedule provides ratings for limitation of motion 
of a major or minor arm at shoulder level (20 percent), when 
arm motion is limited to midway between side and shoulder 
level (major 30 percent, minor 20 percent), and when the arm 
is limited to 25 degrees from the side (major 40 percent, 
minor 30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).  Normal shoulder flexion and abduction is from 0 to 
180 degrees (90 degrees at shoulder level), and normal 
internal and external rotation is from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2001); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  The Court has held that section 4.40 did not require 
a separate rating for pain but provided guidance for 
determining ratings under other Diagnostic Codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).


Left Shoulder

Based upon a comprehensive review of the record, the Board 
finds entitlement to an original disability rating in excess 
of 10 percent for degenerative joint disease of the left 
acromioclavicular joint is not warranted.  X-ray examination 
in August 1997 revealed hypertrophic degenerative changes to 
the acromioclavicular joints; however, there is no probative 
evidence of occasional incapacitating exacerbations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Persuasive medical evidence demonstrates tenderness to 
palpation of the acromioclavicular joints and mild cross 
buddy adduction exacerbation of pain with no limitation of 
shoulder motion.  The Board notes, however, that VA 
examinations in August 1997 and November 2000 revealed full 
range of motion of the shoulders.  Therefore, the Board finds 
entitlement to an increased or "staged" rating in excess of 
10 percent is not warranted for the veteran's left shoulder 
limitation of motion, including as a result of pain or 
dysfunction.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).

In addition, the Board notes the evidence demonstrates no 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, or impairment of the clavicle or scapula as to 
warrant consideration under alternative rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2001).

Right Shoulder

Based upon a comprehensive review of the record, the Board 
finds entitlement to an original disability rating in excess 
of 10 percent for degenerative joint disease of the right 
acromioclavicular joint is not warranted.  X-ray examination 
in August 1997 revealed hypertrophic degenerative changes to 
the acromioclavicular joints; however, there is no probative 
evidence of occasional incapacitating exacerbations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Persuasive medical evidence demonstrates tenderness to 
palpation of the acromioclavicular joints and mild cross 
buddy adduction exacerbation of pain with no limitation of 
shoulder motion.  The Board notes, however, that VA 
examinations in August 1997 and November 2000 revealed full 
range of motion of the shoulders.  Therefore, the Board finds 
entitlement to an increased or "staged" rating in excess of 
10 percent is not warranted for the veteran's right shoulder 
limitation of motion, including as a result of pain or 
dysfunction.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).

In addition, the Board notes the evidence demonstrates no 
ankylosis of the scapulohumeral articulation, impairment of 
the humerus, or impairment of the clavicle or scapula as to 
warrant consideration under alternative rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2001).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher or "staged" ratings.  The 
preponderance of the evidence is against the veteran's 
claims.

Myalgia of the Upper Thoracic and Lower Cervical Spine
Background

Service medical records dated in March 1979 show the veteran 
complained of neck stiffness and pain with movement and 
reported severe neck stiffness to the trapezius, anterior 
neck, and chest muscles of 48 hours duration.  The examiner 
noted there was no bone tenderness but that the veteran could 
not flex his neck or move from side to side.  It was noted 
that neck extension was okay but that the muscles were very 
tight.  The diagnosis was muscle strain.  A subsequent 
March 1979 report noted a diagnosis of resolved cervical 
strain.

Reports dated in October 1989 show the veteran complained of 
neck pain unrelated to trauma.  The examiner noted there were 
no bony deformities but that the veteran's paraspinal muscles 
were tender to palpation.  The diagnosis was muscular strain.

The veteran's September 1992 retirement examination revealed 
a normal clinical evaluation of the spine and musculoskeletal 
system.  In his report of medical history the veteran noted 
recurrent back pain.  The examiner noted the veteran reported 
back pain since 1982 after lifting a heavy object but that 
the disorder was adequately treated with muscle relaxing 
medication.

At his July 1993 VA examination the veteran complained of 
pain in the muscles of the upper shoulder and lower and 
medial neck areas.  He stated he had been treated with pain 
relieving and muscle relaxing medications.  The diagnoses 
included myalgia of the upper thoracic and lower cervical 
area of the back.  

In his notice of disagreement the veteran complained of 
severe, annoying, and sometime immobilizing pain during cool 
or rainy weather.  

At his August 1997 VA examination the veteran complained of 
bilateral shoulder, neck, and upper back pain with daily 
flare-ups of pain to the neck and shoulders.  He stated his 
pain was constant and that his neck and shoulders were stiff 
upon waking.  He reported he experienced pain to the neck and 
shoulders with lifting but that it was not exacerbated by any 
other activity.  The examiner noted there was equal muscle 
tone and strength to the upper extremities.  There was 
softness and tenderness to the cervical spine.  

Range of motion studies of the cervical spine revealed 
forward bending to 65 degrees, extension to 50 degrees, and 
rotation to 45 degrees, bilaterally.  There was no associated 
pain with any movement.  The diagnoses included quiescent 
myalgia of the upper thoracic and lower cervical area, with 
spondylosis of the cervical spine but no limitation of 
motion.  The examiner stated that the veteran had no present 
limitation of motion but that it was impossible to say if he 
experienced loss of motion with flare-ups, weakened 
movements, or excessive fatigability.

In correspondence dated in September 2000 the veteran 
complained of constant back, shoulder, and neck pain.  

At his November 2000 VA examination the veteran complained of 
back, neck, and shoulder pain without deterioration of 
function.  He stated he took over-the-counter pain relieving 
medication on an as needed basis.  The examiner noted the 
veteran's neck was nontender but that motion was limited with 
flexion to 60 degrees, extension to 40 degrees, rotation to 
30 degrees, and lateral bending to 10 degrees.  X-ray 
examination revealed marked lower cervical spine spondylosis.  
The diagnoses included chronic intermittent neck pain without 
radiculopathy.

Analysis

As a preliminary matter, the Board notes that a February 2000 
rating decision revised the Diagnostic Code under which the 
veteran's service-connected myalgia of the upper thoracic and 
lower cervical areas had been evaluated in the 
September 28, 1993, rating decision because of clear and 
unmistakable error.  The assigned 10 percent disability 
rating was retained.  It was noted that Diagnostic Code 5295 
referred to lumbar spine disorders and that the veteran's 
cervical spine disorder was more appropriately rated under 
Diagnostic Code 5290.  The Board notes that the Rating 
Schedule provides no specific criteria for myalgia but that 
the disorder is analogous to myositis (Diagnostic Code 5021) 
and cervical spine limitation of motion (Diagnostic Code 
5290).  See 38 C.F.R. § 4.20.  Based upon a review of the 
record, the Board finds the revised rating action was 
appropriate.

The Board notes the Rating Schedule provides that myositis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the affected parts.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5021 (2001).  The Rating 
Schedule provides a compensable rating for limitation of 
motion of the cervical spine when that limitation is slight 
(10 percent), moderate (20 percent), or severe (30 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  

Based upon a review of the entire record, the Board finds 
medical evidence demonstrates the veteran's service-connected 
myalgia of the upper thoracic and lower cervical areas is 
presently manifested by no more than slight limitation of 
cervical spine motion, including as a result of pain and 
dysfunction.  The Board notes the November 2000 VA 
examination revealed limitation of motion but that the August 
1997 VA examiner noted it was impossible to say if the 
veteran experienced loss of motion with flare-ups, weakened 
movements, or excessive fatigability.  Therefore, the Board 
finds the preponderance of the evidence is against the 
veteran's claim and that entitlement to an increased or 
"staged" rating in excess of 10 percent for service-
connected myalgia of the upper thoracic and lower cervical 
spine is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased original rating for service-
connected degenerative joint disease of the left 
acromioclavicular joint is denied.

Entitlement to an increased original rating for service-
connected degenerative joint disease of the right 
acromioclavicular joint is denied.

Entitlement to an increased original rating for service-
connected myalgia of the upper thoracic and lower cervical 
areas is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

